    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 1 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




IN RE F ACEBOOK, INC. IPO SECURITIES
AND DERIVATIVE LITIGATION
                                                         This document relates to the
                                                         Consolidated Securities Action:

                                                         No.   12-cv-4081       No.   12-cv-4763
                                                         No.   12-cv-4099       No.   12-cv-4777
                                                         No.   12-cv-4131       No.   12-cv-5511
                                                         No.   12-cv-4150       No.   12-cv-7542
                                                         No.   12-cv-4157       No.   12-cv-7543
                                                         No.   12-cv-4184       No.   12-cv-7544
                                                         No.   12-cv-4194       No.   12-cv-7545
                                                         No.   12-cv-4215       No.   12-cv-7546
                                                         No.   l 2-cv-4252      No.   12-cv-7547
                                                         No.   12-cv-4291       No.   12-cv-7548
                                                         No.   12-cv-4312       No.   12-cv-7550
                                                         No.   12-cv-4332       No.   12-cv-7551
                                                         No.   l 2-cv-4360      No.   12-cv-7552
                                                         No.   12-cv-4362       No.   12-cv-7586
                                                         No.   l 2-cv-4551      No.   12-cv-7587
                                                         No.   12-cv-4648


               JUDGMENT APPROVING CLASS ACTION SETTLEMENT

       WHEREAS, a consolidated securities class action is pending in this Court in the matter

styled In re Facebook, Inc. !PO Securities & Derivative Litigation, MDL No. 12-2389

(S.D.N.Y.) (the "Action");

       WHEREAS , in an Opinion dated December 11 , 2015 , this Court certified the Action to

proceed as a class action on behalf of (a) all institutional investors that purchased or otherwise

acquired Facebook Class A common stock in or traceable to the Company's May 17, 2012 initial

public offering ("IPO") during the period May 17, 2012 through May 21, 2012, inclusive (the
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 2 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 2 of 10




"Class Period"), and were damaged thereby (the "Institutional Investor Subclass"); and (b) all

retail investors who purchased or otherwise acquired Facebook Class A common stock in or

traceable to the Company's IPO during the Class Period, and were damaged thereby (the "Retail

Investor Subclass" and, together with the Institutional Investor Subclass, the " Class") 1;

       WHEREAS, pursuant to this Court's Order dated June 8, 2016, notice was disseminated

to potential members of the Class to notify them of, among other things : (i) the Action pending

against Defendants; (ii) the Court' s certification of the Action to proceed as a class action on

behalf of the Class; and (iii) their right to request to be excluded from the Class, the effect of

remaining in the Class or requesting exclusion, and the requirements for requesting exclusion;

       WHEREAS, (a) Lead Plaintiffs Arkansas Teacher Retirement System and Fresno County

Employees' Retirement Association (collectively, "Lead Plaintiffs"), on behalf of themselves

and the other members of the Class, and (b) defendants Facebook, Inc. ("Facebook" or the

"Company"); Mark Zuckerberg, Sheryl K. Sandberg, David A. Ebersman, David M. Spillane,

Marc L. Andreessen, Erskine B. Bowles, James W. Breyer, Donald E. Graham, Reed Hastings,

and Peter A. Thiel (collectively, the "Individual Defendants"); and Morgan Stanley & Co. LLC ;

J.P. Morgan Securities LLC; Goldman Sachs & Co. LLC (formerly Goldman, Sachs & Co.);

1
   The following investors have been previously excluded from the Class by the Court pursuant
to its December 11 , 2015 Opinion: American Century Investment Management Inc. ; Blue Ridge
Capital, LLC; Capital Research and Management Company; Chilton Investment Company, LLC;
Clovis Capital Management, LP; Columbia Management Investment Advisors, LLC; Fidelity
Management and Research Company; Jennison Associates LLC; Ian DelBalso; Kingdon Capital
Management, LLC; Loews Corp; Maple Lane Capital, LLC; Schroder Investment Management
North America Inc. ; Soros Fund Management LLC; Surveyor Capital; T. Rowe Price
Distribution Group; Teachers Insurance Annuity Association of America; Turner Investments
LP; Weiss Multi-Strategy Advisers LLC; and Wellington Management Company LLP; and any
other investors whose shares were purchased on their behalf by any of the excluded investors
with full discretionary authority. Also excluded from the Class by definition are (i) Defendants;
(ii) present or former executive officers of Facebook and their Immediate Family Members; and
(iii) any person or entity that submitted a request for exclusion from the Class as set forth in
Appendix 1 to the Stipulation.



                                                 2
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 3 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 3 of 10




Allen & Company LLC; Barclays Capital Inc.; Blaylock Robert Van LLC; BMO Capital

Markets Corp.; C.L. King & Associates, Inc. ; Cabrera Capital Markets, LLC ; CastleOak

Securities, L.P.; Citigroup Global Markets Inc.; Cowen and Company, LLC; Credit Suisse

Securities (USA) LLC; Deutsche Bank Securities Inc.; E*TRADE Securities LLC; Itau BBA

USA Securities, Inc.; Lazard Capital Markets LLC; Lebenthal & Co. , LLC; Loop Capital

Markets LLC; M.R. Beal & Company; Macquarie Capital (USA) Inc.; Merrill Lynch, Pierce,

Fenner & Smith Incorporated; Muriel Siebert & Co., Inc.; Oppenheimer & Co. Inc. ; KeyBanc

Capital Markets, Inc. (formerly Pacific Crest Securities LLC); Piper Jaffray & Co.; Raymond

James & Associates, Inc. ; RBC Capital Markets, LLC; Samuel A. Ramirez & Company, Inc.;

Stifel, Nicolaus & Company, Incorporated; Wells Fargo Securities, LLC; The Williams Capital

Group, L.P. ; and William Blair & Company, L.L.C. (collectively, the "Underwriter Defendants"

and, together with Facebook and the Individual Defendants, "Defendants," and, together with

Lead Plaintiffs, the "Parties") have entered into a Stipulation and Agreement of Settlement dated

February 26, 2018 (the "Stipulation"), that provides for a complete dismissal with prejudice of

the claims asserted against Defendants in the Action on the terms and conditions set forth in the

Stipulation, subject to the approval of this Court (the " Settlement");

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;

       WHEREAS, by Order dated February 26, 2018 (the "Preliminary Approval Order"), this

Court: (a) preliminarily approved the Settlement; (b) ordered that notice of the proposed

Settlement be provided to the Class; (c) provided Class Members with the opportunity to object

to the proposed Settlement; and (d) scheduled a hearing regarding final approval of the

Settlement;




                                                  3
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 4 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 4 of 10




        WHEREAS, due and adequate notice has been given to the Class;

        WHEREAS, the Court conducted a hearing on September 5, 2018 (the "Settlement

Hearing") to consider, among other things, (a) whether the terms and conditions of the

Settlement are fair, reasonable and adequate to the Class, and should therefore be approved; and

(b) whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and

        WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

and proceedings held herein in connection with the Settlement, all oral and written comments

received regarding the Settlement, and the record in the Action, and good cause appearing

therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

        1.     Jurisdiction - The Court has jurisdiction over the subject matter of the Action,

and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

and each of the Class Members.

       2.      Incorporation of Settlement Documents - This Judgment incorporates and

makes a part hereof: (a) the Stipulation filed with the Court on February 26, 2018; and (b) the

Settlement Notice and the Summary Settlement Notice, both of which were filed with the Court

on August 1, 2018.

       3.      Settlement Notice - The Court finds that the dissemination of the Settlement

Notice and the publication of the Summary Settlement Notice:            (a) were implemented in

accordance with the Preliminary Approval Order; (b) constituted the best notice practicable

under the circumstances; (c) constituted notice that was reasonably calculated, under the

circumstances, to apprise Class Members of (i) the effect of the proposed Settlement (including




                                                4
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 5 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 5 of 10




the Releases to be provided thereunder); (ii) Lead Counsel's motion for an award of attorneys'

fees and Litigation Expenses; (iii) their right to object to any aspect of the Settlement, the Plan of

Allocation, and/or Lead Counsel's motion for attorneys ' fees and Litigation Expenses; and (iv)

their right to appear at the Settlement Hearing; (d) constituted due, adequate, and sufficient

notice to all persons and entities entitled to receive notice of the proposed Settlement; and ( e)

satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

Constitution (including the Due Process Clause), the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 77z-1 , as amended, and all other applicable law and rules.

       4.      Objections - By letter dated August 13, 2018, James J. Hayes submitted an

objection to the Settlement. The Court has considered the objection, including the timing of Mr.

Hayes' receipt of the Settlement Notice, and finds that it is without merit. By letter dated July

30, 2018, Edward and Sheila Brennan submitted an objection to the Settlement. The Court has

considered the Brennans' objection and finds that it is without merit.         Both the Hayes and

Brennan objections are overruled. The Court also notes that the objection filed by Larry Gilbert

(ECF No. 585) has been withdrawn.

       5.      Final Settlement Approval and Dismissal of Claims - Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation: the amount of the Settlement; the Releases provided for therein, including the release

of the Released Plaintiffs ' Claims against the Defendants' Releasees; and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement

is, in all respects, fair, reasonable and adequate to the Class.       The Parties are directed to




                                                 5
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 6 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 6 of 10




implement, perform and consummate the Settlement in accordance with the terms and provisions

contained in the Stipulation.

       6.      The Action and all of the claims asserted against Defendants in the Action by

Lead Plaintiffs and the other Class Members are hereby dismissed with prejudice. The Parties

shall bear their own costs and expenses, except as otherwise expressly provided in the

Stipulation.

       7.      Binding Effect - The terms of the Stipulation and of this Judgment shall be

forever binding on Defendants, Lead Plaintiffs and all other Class Members (regardless of

whether or not any individual Class Member submits a Claim Form or seeks or obtains a

distribution from the Net Settlement Fund), as well as their respective successors and assigns.

       8.      Releases - The Releases set forth in paragraphs 5 and 6 of the Stipulation,

together with the definitions contained in paragraph I of the Stipulation relating thereto, are

expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 9 below, upon

the Effective Date of the Settlement, Lead Plaintiffs and each of the other Class Members, on

behalf of themselves, and their respective heirs, executors, administrators, predecessors,

successors, and assigns in their capacities as such, shall be deemed to have, and by operation of

law and of this Judgment shall have, fully , finally and forever compromised, settled, released,

resolved, relinquished, waived, and discharged each and every Released Plaintiffs' Claim against

Defendants and the other Defendants ' Releasees, and shall forever be barred and enjoined from

prosecuting any or all of the Released Plaintiffs ' Claims against any of the Defendants'




                                                6
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 7 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 7 of 10




Releasees.     This release shall not apply to any Excluded Plaintiffs ' Claims (as that term 1s

defined in paragraph l(w) of the Stipulation).

                 (b)    Without further action by anyone, and subject to paragraph 9 below, upon

the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

heirs, executors, administrators, predecessors, successors, and assigns in their capacities as such,

shall be deemed to have, and by operation of law and of this Judgment shall have, fully , finally

and forever compromised, settled, released, resolved, relinquished, waived, and discharged each

and every Released Defendants' Claim against Lead Plaintiffs and the other Plaintiffs'

Releasees, and shall forever be barred and enjoined from prosecuting any or all of the Released

Defendants ' Claims against any of the Plaintiffs' Releasees. This release shall not apply to any

Excluded Defendants' Claims (as that term is defined in paragraph l(v) of the Stipulation).

       9.        Notwithstanding paragraphs 8(a) - (b) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

        I 0.     Rule 11 Findings - The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       11.       No Admissions - Neither this Judgment, the Term Sheet, the Stipulation (whether

or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

(or any other plan of allocation that may be approved by the Court), the negotiations leading to

the execution of the Term Sheet and the Stipulation, nor any proceedings taken pursuant to or in




                                                 7
    Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 8 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 8 of 10




connection with the Term Sheet, the Stipulation and/or approval of the Settlement (including any

arguments proffered in connection therewith):

            (a)    shall be offered against any of the Defendants' Releasees as evidence of, or

   construed as, or deemed to be evidence of any presumption, concession, or admission by any

   of the Defendants' Releasees with respect to the truth of any fact alleged by Lead Plaintiffs

   or the validity of any claim that was or could have been asserted or the deficiency of any

   defense that has been or could have been asserted in this Action or in any other litigation, or

   of any liability, negligence, fault, or other wrongdoing of any kind of any of the Defendants'

   Releasees or in any way referred to for any other reason as against any of the Defendants'

   Releasees, in any civil, criminal, or administrative action or proceeding, other than such

   proceedings as may be necessary to effectuate the provisions of the Stipulation;

            (b)   shall be offered against any of the Plaintiffs' Releasees, as evidence of, or

   construed as, or deemed to be evidence of any presumption, concession, or admission by any

   of the Plaintiffs' Releasees that any of their claims are without merit, that any of the

   Defendants ' Releasees had meritorious defenses, or that damages recoverable under the

   Complaint would not have exceeded the Settlement Amount or with respect to any liability,

   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

   as against any of the Plaintiffs ' Releasees, in any civil, criminal, or administrative action or

   proceeding, other than such proceedings as may be necessary to effectuate the provisions of

   the Stipulation; or

           (c)    shall be construed against any of the Releasees as an admission, concession,

   or presumption that the consideration to be given under the Settlement represents the amount

   which could be or would have been recovered after trial ;




                                                8
     Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 9 of 10
      Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 9 of 10




provided, however, that the Parties and the Releasees and their respective counsel may refer to

this Judgment and the Stipulation to effectuate the protections from liability granted hereunder

and thereunder or otherwise to enforce the terms of the Settlement.

        12.    Retention of Jurisdiction - Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys' fees and/or

Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;

(d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class

Distribution Order; and (f) the Class Members for _all matters relating to the Action.

       13.     Separate orders shall be entered regarding approval of a plan of allocation and the

motion of Lead Counsel for an award of attorneys' fees and Litigation Expenses. Such orders

shall in no way affect or delay the finality of this Judgment and shall not affect or delay the

Effective Date of the Settlement.

       14.     Modification of the Agreement of Settlement - Without further approval from

the Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Class Members in connection with the Settlement. Without further order of

the Court, Lead Plaintiffs and Defendants may agree to reasonable extensions of time to carry

out any provisions of the Settlement.

       15.     Termination of Settlement - If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall




                                                 9
..       Case 1:12-md-02389-RWS Document 603 Filed 11/26/18 Page 10 of 10
          Case 1:12-md-02389-RWS Document 594-1 Filed 08/29/18 Page 10 of 10




     be vacated, rendered null and void and be of no further force and effect, except as otherwise

     provided by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead

     Plaintiffs, the other Class Members and Defendants, and the Parties shall revert to their

     respective positions in the Action as of January 12, 2018, as provided in the Stipulation.

            16.     Entry of Final Judgment - There is no just reason to delay the entry of this

     Judgment as a final judgment in this Action. Accor mgly, the Clerk of the Court is expressly

     directed to immediately enter this fi~dgment i

            SO ORDERED this      ~ day of,,___Y---1''---'---"-----=---Cl?-.i.c



                                                                    United States District Judge
     #1151202




                                                           10
